 
Exhibit 10.1
 
SEVERANCE AGREEMENT
 
This SEVERANCE AGREEMENT (the "Agreement"), dated as of December 21, 2009 is by
and between PMA Capital Corporation, a Pennsylvania corporation, and its
subsidiaries (the "Company"), and John M. Cochrane (the "Executive").
 
WITNESSETH THAT
 
WHEREAS, the Executive is Senior Vice President, Finance of the Company or a
subsidiary of the Company;
 
WHEREAS, the Company wishes to encourage the Executive to continue his career
and services with the Company or a subsidiary, as the case may be;
 
WHEREAS, the Company has determined that it is in its best interests and the
shareholders' to assure continuity in the management of the Company's and it
subsidiaries in the event of a Change in Control by entering into this Agreement
with the Executive;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:
 
1.             Term.  This Agreement shall become effective on the Effective
Date and shall continue in effect throughout the Term of Employment; provided,
however, the restrictive covenants contained in section 8 of this Agreement and,
as applicable, the Company's and the Executive's obligations under the other
provisions of this Agreement shall survive the Term of Employment and shall
continue in effect through the periods provided therein and/or until the
Company's and/or the Executive's obligations, as applicable, thereunder are
satisfied.
 
2.             Compensation.  Except as otherwise expressly set forth below, the
Executive's compensation shall be determined by, and in the sole discretion of,
the Board of Directors of the Company (the "Board") or a committee of the Board.
 
(a)  Annual Base Salary means the Executive's annual salary in effect on (i) the
date of this Agreement, as adjusted from time to time by the Board, (ii) the
date in which a Change in Control occurs, or (iii) the date preceding an
occurrence which results in the Executive's Good Reason termination of
employment, whichever is highest.
 
(b)  Annual Bonus means the amount awarded to the Executive under the Company's
Officer Annual Incentive Compensation Plan (the "Annual Plan") in effect on (i)
the date of this Agreement, as adjusted from time to time by the Board, (ii) the
date in which a Change in Control occurs, or (iii) the date preceding an
occurrence which results in the Executive's Good Reason termination of
employment, whichever is highest.
 
(c)  Long Term Incentive means the amount awarded to the Executive under the
Company's Officer Long Term Incentive Compensation Plan in effect on (i) the
date of this Agreement, as adjusted from time to time by the Board, (ii) the
date on which a Change in
 
 

--------------------------------------------------------------------------------


 
 
 Control occurs, or (iii) the date preceding an occurrence which results in the
Executive's Good Reason termination of employment, whichever is highest.
 
(d)            Employee Benefits.  In addition to the foregoing, during the Term
of Employment,
 
(i) to the extent not duplicative of the specific benefits provided herein, the
Executive shall be eligible to participate in all incentive compensation,
retirement, supplemental retirement, and deferred compensation plans, policies
and arrangements that are provided generally to other executive officers of the
Company;
 
(ii) the Executive and, as applicable, the Executive's covered dependent(s)
shall be eligible to participate in all of the Company's health and welfare
benefit plans (within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended); and
 
(iii) the Executive shall be entitled to receive fringe benefits provided for
executive officers of the Company as determined from time to time by the
Company.
 
(e)            Reimbursements.  To the extent required by Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“409A”), with regard to any provision of this Agreement that
provides for the reimbursement of costs and expenses, or for the provision of
in-kind benefits:
 
(i) the right to such reimbursement or in-kind benefit shall not be subject to
liquidation or exchange for another benefit;
 
(ii) the amount of expenses or in kind benefits available or paid in one year
shall not affect the amount available or paid in any subsequent year; and
 
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year which follows the year in which the expense occurred.
 
(f)            Separate Payments.  To the extent permissible by law, each
payment and each installment described in this Agreement shall be considered a
separate payment from each other payment or installment.
 
3.             Termination of Employment.
 
(a) Termination of Employment and Term of Employment.  The Company or the
Executive may terminate the Executive's employment at any time and for any
reason in accordance with subsection 3(b) below.  The Term of Employment shall
be deemed to have ended on the last day of the Executive's employment.  The Term
of Employment shall terminate upon the Executive's death.
 
(b) Notice of Termination.  Any purported termination of the Executive's
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with the notice
 
 
2

--------------------------------------------------------------------------------


 
 
provisions contained in subsection 13(b) below.  For purposes of this Agreement,
a "Notice of Termination" shall mean a notice that indicates the Date of
Termination and, with respect to a termination due to Disability, Cause or Good
Reason, sets forth in reasonable detail the facts and circumstances that are
alleged to provide a basis for such termination.  A Notice of Termination from
the Company shall specify whether the termination is with or without Cause or
due to the Executive's Disability.  A Notice of Termination from the Executive
shall specify whether the termination is with or without Good Reason and, if the
termination is without Good Reason, whether the termination is due to
Executive's Disability.
 
(c)   Date of Termination.  For purposes of this Agreement, "Date of
Termination" shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the 30th day following the date the
Notice of Termination is given, unless expressly agreed to by the parties hereto
or the date of the Executive's death).
 
(d)   No Waiver.  The failure to set forth any fact or circumstance in a Notice
of Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.
 
(e)   Cause.  For purposes of this Agreement, the term "Cause" shall mean
Executive:  (i) commits any act of fraud, embezzlement, theft or commission of a
felony in the course of his employment; (ii) engages in knowing and willful
misconduct or gross negligence in the performance of his duties; (iii)
unlawfully appropriates a corporate opportunity of the Company or its affiliates
and subsidiaries; or (iv) knowingly and willfully breaches any of Executive's
covenants contained in this Agreement in any material respect.  No act or
failure to act directly related to Company action or inaction that constitutes
Good Reason shall constitute Cause under this Agreement if the Executive has
provided a Notice of Termination based on such Good Reason event prior to the
Company's giving of the Notice of Termination for Cause.  The Executive's
termination for Cause shall be effective when and if a resolution is duly
adopted by an affirmative vote of the Board (less the Executive), stating that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in the Notice of Termination, and such conduct constitutes Cause under
this Agreement; provided, however, that the Executive shall have been given the
opportunity (i) to cure any act or omission that constitutes Cause if capable of
cure and (ii), together with counsel, during the 30-day period following the
receipt by the Executive of the Notice of Termination and prior to the adoption
of the Board's resolution, to be heard by the Board.
 
(f)   Disability.  For purposes of this Agreement, the Executive shall be deemed
to have a Disability if the Executive is entitled to long-term disability
benefits under the Company's long-term disability plan or policy, as the case
may be, as in effect on the Date of Termination.
 
(g)   Good Reason.  For purposes of this Agreement, the term "Good Reason" means
the occurrence (without the Executive's express written consent) of any of the
following acts or failures to act by the Company:
 
                                                (i)  
a material reduction in his duties, authority or responsibilities in his role as
Senior Vice President, Finance;

 
 
3

--------------------------------------------------------------------------------


 
 
                                                (ii)  
requiring the Executive to be based more than 50 miles away from the Company's
headquarters in Blue Bell, Pennsylvania;

 
                                                (iii)  
the material breach, and failure to cure, by the Company of any of its other
obligations under this Agreement;

 
                                                (iv)  
the failure of the Company to obtain the assumption of this Agreement as
contemplated in subsection 11(b) hereof; or

 
                                                (v)  
any reduction in the Executive's Annual Base Salary or Annual Bonus target that
does not affect all similarly situated Executives; provided that any reduction
in the Executive's Annual Base Salary or Annual Bonus target shall constitute
Good Reason in connection with a Change of Control.

 
The Executive's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided, however, that no such event described above shall
constitute Good Reason unless the Executive has given a Notice of Termination to
the Company specifying the condition or event relied upon for such termination
within 90 days of the occurrence of such event, the Company has failed to cure
the condition or event constituting Good Reason within the 30 day period
following receipt of the Executive's Notice of Termination, and the Executive’s
Termination Date is within six months of the event that constitutes Good Reason.
 
4.              Obligations of the Company upon Termination.
 
(a)           Termination by the Company for other than Cause or by the
Executive for Good Reason.  If the Executive's employment is terminated by the
Company for any reasons other than Cause or Disability or by the Executive for
Good Reason:
 
(i)  The Company shall pay to the Executive, within thirty business days of the
Date of Termination, any earned but unpaid Annual Base Salary;
 
(ii)  The Company shall pay to the Executive, within thirty business days of the
Date of Termination, a prorated Annual Bonus which is the product of (A) the
target Annual Bonus opportunity in the year in which the Date of Termination
occurs or the prior year if no target Annual Bonus opportunity has yet been
determined, (B) the average payout factor of the Annual Plan for the prior three
years, and (C) the fraction of the year the Executive was employed.
 
(iii)  Upon the execution and non-rescission of the release noted in Section 6,
the Company shall commence to pay as of the next regular Company payroll to the
Executive, in accordance with the Company's regular payroll practice for its
executive officers, payments equal to the sum of 100% of (A) the Executive's
Annual Base Salary, less any applicable deductions for taxes and/or
benefits, and (B) the product of (I) the Executive's target Annual Bonus
opportunity for the year in which the Date of Termination occurs or the prior
year if no target Annual Bonus opportunity has yet been determined and (II) the
average payout factor of the Annual Plan for the prior three years;
 
 
4

--------------------------------------------------------------------------------


 
 
(iv)  For a one (1) year period after the Date of Termination, the Company will
arrange to provide the Executive (and any covered dependents), with life,
accident and health insurance benefits substantially similar to those the
Executive and any covered dependents were receiving immediately prior to the
Notice of Termination, except for any such benefits that were waived by the
Executive in writing.  Nothing in this subsection 4(a)(iv) will affect the
Executive's right to elect COBRA continuation coverage in accordance with
applicable law or extend the COBRA continuation coverage period; and
 
(v)  The Executive shall have at least three (3) months (or until the last day
of the stock option term or the tenth anniversary of the date of the grant;
whichever occurs first) to exercise any then vested outstanding stock
options.  Executive's outstanding Long Term Incentive awards shall be deemed
earned as set forth in the original award, except that the amount earned shall
be prorated based on a fraction, the numerator of which is the number of full
months Executive was employed during the performance period of such award and
the denominator of which is the number of months in such performance
period.  Such awards will be payable under the terms set forth in the
award.  All of the Executive's other unvested equity-based awards shall be
forfeited.
 
(vi)  The Company agrees to engage the services, on Executive's behalf and at
the Company's expense, the services of an outplacement company, who will assist
Executive with job search support.  Services will be available for one year
following the Date of Termination.
 
(b)           Termination in Connection with a Change in Control.
 
If, in anticipation of or within the 18 month period following a Change in
Control (as defined below), the Executive's employment is terminated by the
Company for any reason other than Cause or Disability or by the Executive for
Good Reason, the Executive shall receive the payments and benefits described in
subsection 4(a), except that
 
(i)  the payment described in section 4(a)(iii) shall be equal to 150% of the
amounts described in (A) and (B) thereof,
 
(ii)  all of the Executive's Long Term Incentive awards shall be paid as if 100%
of the performance target(s) had been attained and shall be payable within two
and one half (2.5) months from the Date of Termination;
 
(iii)  all of the Executive's other outstanding equity-based awards shall become
fully vested on the Date of Termination; and
 
(iv)  the continuation period described in section 4(a)(iv) shall be for one and
one half (1.5) years.
 
For purposes of this Agreement, a "Section 409A Change in Control" is a "Change
in Control" as set forth in paragraph 9(b) of the PMA Capital Corporation 2007
Omnibus Incentive Compensation Plan that is also a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, as described in Section
 
 
5

--------------------------------------------------------------------------------


 
 
409A(2)(A)(v) of the Code and the Treasury regulations promulgated thereunder;
or the approval by the shareholders of a plan or proposal for the liquidation or
dissolution of the Company.
 
(c)  Termination by the Company for Cause or by the Executive without Good
Reason.  If the Executive's employment is terminated by the Company for Cause,
the Company shall pay to the Executive, within thirty business days of the Date
of Termination, any earned but unpaid Annual Base Salary and all outstanding
stock options (whether or not then exercisable) and all of the Executive's
unvested equity-based and other incentive awards shall be forfeited as of the
Date of Termination.  If the Executive's employment is terminated by the
Executive without Good Reason (and not due to death, Disability or retirement),
the Company shall pay to the Executive, within thirty business days of the Date
of Termination, any earned but unpaid Annual Base Salary, the Executive shall
have three months (or until the last day of the stock option term, whichever
occurs first) to exercise any outstanding vested stock options and all of the
Executive's unvested equity-based awards shall be forfeited as of the Date of
Termination.
 
(d)  Termination due to Death or Disability.  If the Executive's employment is
terminated due: to death or Disability, (i) the Company shall pay to the
Executive (or to the Executive's estate or personal representative in the case
of the Executive's death), within thirty business days after the Date of
Termination, (A) any earned but unpaid Annual Base Salary and (B) a prorated
Annual Bonus which is the product of (I) the target Annual Bonus opportunity in
the year in which the Date of Termination occurs or the prior year if no target
Annual Bonus opportunity has yet been determined, (II) the average payout factor
of the Annual Plan for the prior three years, and (III) the fraction of the year
the Executive was employed, and (ii) all of the Executive's outstanding
equity-based awards shall vest on the Date of Termination and the Executive's
outstanding stock options shall remain exercisable for one year following the
Date of Termination (or until the last day of the stock option term, whichever
occurs first).
 
(e)  Specified Employee.  To the extent necessary to avoid adverse tax
consequences, and except as described below, any payment to which the Executive
becomes entitled under the Agreement, or any arrangement or plan referenced in
this Agreement, that constitutes “deferred compensation” under 409A, and is
payable upon the Executives termination at a time when the Executive is a
“specified employee” as defined by 409A shall not be made until the earliest of:
 
(i)  the expiration of the six month period (the “Deferral Period”) measured
from the date of the Executive’s ‘separation from service’ under 409A; or
 
(ii)  the date of the Executive’s death.
 
Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to the Executive or, if
applicable, his beneficiary.  This section shall not apply to any payment which
constitutes “separation pay” as described in Internal Revenue Regulations
Section 409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two times (x) the
Executive’s annualized compensation for the taxable year preceding the year in
which the separation from service occurs or (y) the Code Section 401(a)(17)
limit on compensation for the year in which separation from
 
 
6

--------------------------------------------------------------------------------


 
service occurs and (iii) are paid in total by the end of the second calendar
year following the calendar year in which the separation from service occurs).
 
5.             Release.  Notwithstanding any provision herein to the contrary,
the Company will require that, prior to payment of any amount under section 4 of
this Agreement (other than due to the Executive's death), the Executive shall
have executed a complete release of the Company and  its affiliates and related
parties in such form as is reasonably required by the Company.  Notwithstanding
the foregoing, the Executive shall not be required to release any rights to
indemnification or insurance coverage to which he/she was or may thereafter be
entitled as an officer of the Company or its affiliates.
 
6.             Non-Exclusivity of Rights.  Except as otherwise provided in this
Agreement, nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies for which the
Executive may qualify (other than severance policies).  Vested benefits and
other amounts that the Executive is otherwise entitled to receive under any
other plan, program, policy, or practice of, or any contract or agreement with,
the Company or any of its affiliated companies on or after the Date of
Termination shall be payable in accordance with the terms of each such plan,
program, policy, practice, contract or agreement, as the case may be, except as
expressly modified by this Agreement.
 
7.             Full Settlement.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, except as otherwise provided in subsections 4(a)(iv) and 13(e), the amount
of any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
 
8.             Confidential Information; Non-Solicitation, Non-Interference and
Non-Disparagement.
 
(a)  Confidential Information.  The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information,
knowledge, trade secrets, methods, know-how or data relating to the Company or
its affiliates and their businesses or acquisition prospects that the Executive
obtained or obtains during the Executive's employment by the Company
("Confidential Information"), provided that "Confidential Information" shall not
include any secret or confidential information, knowledge, trade secrets,
methods, know-how or data that is or becomes generally known to the public
(other than as a result of the Executive's violation of this section 8).  Except
as may be required and appropriate in connection with carrying out his duties
under this Agreement, the Executive shall not communicate, divulge, or
disseminate any material Confidential Information at any time during or after
the Executive's employment with the Company, except with the prior written
consent of the Company or as otherwise required by law or legal process;
provided, however, that if so required, the Executive will provide the Company
with reasonable notice to contest such disclosure.
 
(b)  Non-Solicitation.  During the Term of Employment and for the one (1) year
period following the Date of Termination for any reason, the Executive will not,
directly or
 
 
 
7

--------------------------------------------------------------------------------


 
indirectly, initiate any action to solicit or recruit anyone who is then an
employee of the Company for the purpose of being employed by him or by any
business, individual, partnership, firm, corporation or other entity on whose
behalf Executive is acting as an agent, representative, employee or otherwise.
 
(c)            Non-Interference with Customers or Producers.  During the Term of
Employment and for the one (1) year period following the Date of Termination for
any reason, the Executive will not interfere with any business relationship
between the Company and any of its customers or agents or brokers that produce
business for the Company.
 
(d)            Non-Disparagement.  The parties agree that their professional and
personal reputations are important and should not be impaired by either party
after this Agreement is executed.  Executive therefore agrees not to disparage
the professional or personal reputation of the Company, its officers,
shareholders, directors, or management, and the Company agrees that it will not
disparage Executive's professional or personal reputation.
 
(e)            Remedies; Severability.
 
(i)  The parties acknowledge that money damages will not afford an adequate
remedy for a breach or threat to breach any provision of subsections 8(a)
through (d).  Therefore, if a party violates or threatens to violate the
provisions of subsections 8(a) through (d), in whole or in part, the other party
shall be entitled to specific performance and injunctive relief, without
prejudice to other remedies that it may have at law or in equity.
 
(ii)  If any term or provision of this section 8, or the application thereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this section 8, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this section 8 shall be valid and enforceable to the fullest extent permitted by
law.  Moreover, if a court of competent jurisdiction deems any provision of
subsections 8(a) through (d) to be too broad in time, scope, or area, it is
expressly agreed that such provision shall be reformed to the maximum degree
that would not render it unenforceable.
 
9.             Attorneys' Fees.  Each party shall pay its own legal fees, court
costs, litigation expenses and/or arbitration expenses (as applicable) in
connection with any dispute, litigation or arbitration regarding the validity or
enforceability of, or liability under or otherwise involving any provision of
this Agreement, except that if the Executive prevails on the majority of
material claims disputed, the Company shall pay all reasonable legal fees, court
cost, litigation expenses and/or arbitration expenses.
 
10.           Indemnification.  The Executive shall be indemnified by the
Company for actions taken in his position as an officer, director, employee and
agent of the Company to the greatest extent permitted by applicable law.  The
Executive shall also be covered as an insured by a liability insurance policy
secured by and maintained by the Company covering acts of its and its
affiliates' officers and members of the Board.
 
11.           Successors.
 
 
8

--------------------------------------------------------------------------------


 
(a)  Assignment of Agreement.  This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.
 
(b)  Successors of the Company.  No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.  As used in this Agreement,
"Company" shall mean the Company as herein before defined and any successor that
executes and delivers the agreement provided for in this section 11 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.
 
12.            Arbitration.  Except for matters covered under section 8, in the
event of any dispute or difference between the Company and the Executive with
respect to the subject matter of this Agreement and the enforcement of rights
hereunder, either the Executive or the Company may, by written notice to the
other, require such dispute or difference to be submitted to arbitration.  The
arbitrator or arbitrators shall be selected by agreement of the parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the date
arbitration is required by either party, then the arbitrator or arbitrators
shall be selected by the American Arbitration Association upon the application
of the Executive or the Company.  The determination reached in such arbitration
shall be final and binding on both parties without any right of appeal or
further dispute.  Execution of the determination by such arbitrator may be
sought in any court of competent jurisdiction.  The arbitrators shall not be
bound by judicial formalities and may abstain from following the strict rules of
evidence and shall interpret this Agreement as an honorable engagement and not
merely as a legal obligation.  Unless otherwise agreed by the parties, any such
arbitration shall take place in Philadelphia, Pennsylvania.
 
13.            Miscellaneous.
 
(a)  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania without reference
to principles of conflict of laws, and without regard to the doctrine of
contra-proferentum.
 
(b)  Notices.  All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery, email or by facsimile
(provided confirmation of receipt of such facsimile is received) to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, or by Federal Express or other nationally-recognized overnight courier
that requires signatures of recipients upon delivery and provides tracking
services, addressed as follows:
 
If to the Executive:
 
John M. Cochrane
 
 
9

--------------------------------------------------------------------------------


 


If to the Company:
 
PMA Capital Corporation
380 Sentry Parkway
Blue Bell, PA  19422
Attention:  General Counsel
Facsimile:  610-397-5144

 
or to such other address as either party furnishes to the other in writing in
accordance with this subsection 14(b).  Notices and communications shall be
effective when actually received by the addressee.
 
(c)            Amendment.  This Agreement may not be amended or modified except
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.
 
(d)            Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.  If any provision of this Agreement shall
be held invalid or unenforceable in part and if the rights and obligations of
any to this Agreement will not be materially and adversely affected thereby, the
remaining portion of such provision, together with all other provisions of this
Agreement, shallremain valid and enforceable and continue in full force and
effect to the fullest extent consistent with law.
 
(e)            Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local, and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
(f)             Waiver.  The Executive's or the Company's failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement (including, without limitation, the right of the Executive to
terminate employment for Good Reason) shall not be deemed to be a waiver of such
provision or right or of any other provision of or right under this Agreement.
 
(g)            Entire Understanding; Counterparts.  The Executive and the
Company acknowledge that this Agreement supersedes and terminates any other
severance and/or employment agreements between the Executive and the Company or
any Company affiliates.  This Agreement may be executed in several counterparts,
each of which shall be deemed an original and said counterparts shall constitute
but one and the same instrument.
 
(h)            Rights and Benefits Unsecured.  The rights and benefits of the
Executive under this Agreement may not be anticipated, assigned, alienated, or
subject to attachment, garnishment, levy; execution, or other legal or equitable
process except as required by law.  Any attempts by the Executive to anticipate,
alienate, assign, sell, transfer, pledge or encumber the same shall be
void.  Payments hereunder shall not be considered assets of the Executive in the
event of insolvency or bankruptcy.
 
 
10

--------------------------------------------------------------------------------


 
(i)            Noncontravention.  The Company represents that the Company is not
prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party.
 
(j)            Section and Subsection Headings.  The section and subsection
headings in this Agreement are for convenience of reference only; they form no
part of this Agreement and shall not affect its interpretation.
 
 
11

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.





 
PMA CAPITAL CORPORATION;
PENNSYLVANIA MANUFACTURERS
 
ASSOCIATION INSURANCE COMPANY;
 
MANUFACTURERS ALLIANCE INSURANCE
 
COMPANY; PENNSYLVANIA
 
MANUFACTURERS INDEMNITY COMPANY;
 
AND PMA MANAGEMENT CORP.
 
 
 
 
 
 
By:
/s/ Vincent T. Donnelly                                    
           
Name: Vincent T. Donnelly
     
Title:  President and Chief Executive Officer
     
Date:  December 21, 2009
             
 
EXECUTIVE        
 
/s/ John M. Cochrane                                                        
Name: John M. Cochrane  
 
Date: December 21, 2009  

 
 
 
 
 
 
12


--------------------------------------------------------------------------------